



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject
    to this section, no person shall publish the name of a young person, or any
    other information related to a young person, if it would identify the young person
    as a young person dealt with under this Act.

111. (1)
Subject
    to this section, no person shall publish the name of a child or young person,
    or any other information related to a child or a young person, if it would
    identify the child or young person as having been a victim of, or as having
    appeared as a witness in connection with, an offence committed or alleged to
    have been committed by a young person.

138. (1)
Every
    person who contravenes subsection 110(1) (identity of offender not to be
    published), 111(1) (identity of victim or witness not to be published), 118(1)
    (no access to records unless authorized) or 128(3) (disposal of R.C.M.P.
    records) or section 129 (no subsequent disclosure) of this Act, or subsection
    38(1) (identity not to be published), (1.12) (no subsequent disclosure), (1.14)
    (no subsequent disclosure by school) or (1.15) (information to be kept
    separate), 45(2) (destruction of records) or 46(1) (prohibition against
    disclosure) of the
Young Offenders Act
,
    chapter Y-1 of the Revised Statutes of Canada, 1985,

(
a
)       is
    guilty of an indictable offence and liable to imprisonment for a term not
    exceeding two years; or

(
b
)       is
    guilty of an offence punishable on summary conviction.






CITATION:
R. v. S.P., 2011
          ONCA 335





DATE:
          20110429



DOCKET: C52209



COURT OF APPEAL FOR ONTARIO



MacPherson, Blair and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



S. P.



Appellant



Brian Snell, for the appellant



Benita
Wassenaar
, for the respondent



Heard and released orally:
April 27, 2011



On appeal from the disposition imposed on November 6, 2009, by
          Justice John B. McMahon of the Superior Court of Justice.



ENDORSEMENT



[1]

The appellant appeals against the sentence imposed on
    him for second-degree murder. At the time he committed the offence  an
    unprovoked, senseless and very violent attack on a 20-year old man he knew
    well, apparently for financial reasons  the appellant was 16 years and 9
    months of age. The sentencing judge, McMahon J., sentenced the appellant, as an
    adult, to life in prison with parole ineligibility for seven years pursuant to
    s. 745.1(c) of the
Criminal Code
.

[2]

The appellant submits that the sentencing judge erred
    by failing to consider that he could decline to give credit for pre-sentence
    custody under a youth sentence, thereby enhancing the possibility that a youth
    sentence might be sufficient in this case.

[3]

We disagree. Defence counsel at trial made no
    suggestion along these lines. Moreover, on the facts of this case, the
    combination of the appellants age at the time of the offence and the nature of
    the crime, coupled with the deference that is owed to a sentencing judge,
    support the imposition of an adult sentence.

[4]

The appellant filed an application to admit fresh
    evidence, the purport of which is that the appellants recent behaviour in the
    youth facility has been positive and promising. Although the fresh evidence is
    mixed in that there are indications of recent incidents involving marijuana and
    violence  two matters of concern to the trial judge
-  we
agree that the appellant has shown
    signs of progress and rehabilitation. These factors can be dealt with in the
    future by the youth court justice if the appellant makes an application under
    s. 76 of the
Youth Court Justice Act
.

[5]

The appeal is dismissed.

J. C. MacPherson J.A.

R. A. Blair J.A.

G. J. Epstein
    J.A.


